Citation Nr: 1013348	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-03 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right fifth (5th) toe disability, to include keratosis, corn, 
and foot pain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left fifth (5th) toe disability, to include keratosis, corn, 
and foot pain.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claims to reopen.

The Veteran stated in a March 2006 letter that she wished to 
withdraw her claims.  In a June 2006 letter, she clarified 
that she did not wish to withdraw her claim as to a bilateral 
toe disability, but was withdrawing her claim regarding a 
bilateral knee disability and did not wish to pursue any 
inferred claims or to reopen any previously denied claims.  
The RO treated the claim for a bilateral knee disability as 
withdrawn.  See August 2006 RO letter.  However, the Board 
observes that the Veteran did not submit a Substantive Appeal 
(VA Form 9) as to that issue and, as a result, the issue was 
not certified so the Board was not vested with jurisdiction 
over that claim.  38 C.F.R. § 20.202 (2009).  As such, the 
claim regarding a bilateral knee disability is not reflected 
on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board presently undertakes no review of the Veteran's 
application to reopen her claim of entitlement to service 
connection for a bilateral toe disability.

In September 2007, the Veteran submitted a statement to the 
RO, reiterating her disagreement with the rating decision of 
September 2006 and requesting a "formal hearing."  The RO 
responded with a November 2007 letter, notifying the Veteran 
that she had been scheduled for a hearing in Roanoke, 
Virginia in May 2008.  The Veteran submitted a November 2007 
statement, evidently prior to receipt of the RO's hearing 
notification, which again stated that she "requested a 
hearing."  In a second November 2007 letter, sent after her 
receipt of the RO's hearing notification, the Veteran stated 
that she was requesting a hearing be held closer to her as 
she was physically and financially unable to travel to 
Roanoke.  

In December 2007 statement of the case (SOC), the RO informed 
the Veteran that "we do not schedule hearings in locations 
other than the VA Regional Office here in Roanoke" and, as a 
result, had canceled her hearing.  The Veteran responded with 
a December 2007 letter "asking what happened to my hearing" 
and informing the RO that her prior letter was not a request 
to cancel, but to reschedule the hearing.  (See letter of 
December 2007, "I'll be hearing from you on the rescheduled 
appointment.").  The RO responded with another December 2007 
letter asking the Veteran to notify them if she was able to 
attend a hearing in Roanoke because "otherwise no hearing 
will be scheduled for you."  

Although the Veteran indicated, by checking a box, on her 
substantive appeal (VA Form 9) that she did not want a BVA 
hearing, she mailed a statement with her appeal and noted 
that she was "asking for a medical examination before the 
hearing."  The Veteran further stated that she had asked for 
a hearing, but, because the hearing had to be in Roanoke and 
could not be held locally (Hampton), that she "had to 
withdraw."  

The Board notes that, with respect to a claim to reopen, VA's 
duty to assist the Veteran in the development of a claim is 
not triggered unless and until a claim is reopened.  See 38 
U.S.C.A. § 5103A. Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding 
that VA need not provide a medical examination or medical 
opinion until a claim is reopened).  However, a hearing on 
appeal will be granted if an appellant expresses a desire to 
appear in person.  38 C.F.R. § 20.700(a).  As reflected by 
the history summarized above, the Veteran has expressed a 
desire to appear in person.  

The law provides that, "when suitable facilities and 
equipment are available, an appellant may be scheduled for an 
electronic hearing."  38 C.F.R. § 20.700(e).  The file does 
not reflect that the RO made an inquiry as to whether 
suitable facilities for an electronic hearing exist at the VA 
Medical Center (VAMC) in Hampton, Virginia or any other 
location closer to the Veteran.  

The law further provides that "oral argument may also be 
submitted on audio cassette for transcription" when "the 
appellant cannot, or does not wish to, appear."  38 C.F.R. 
§ 20.700(b), (d).  The record also does not reflect that the 
RO informed the Veteran of any means, besides appearance in 
Roanoke, for submitting oral argument.

Although the Veteran checked a box on her substantive appeal, 
indicating that she did not want a BVA hearing, she clearly 
continued to desire a hearing, but misunderstood, based on 
letters from the RO, that she could only have a hearing or 
submit oral argument by traveling to Roanoke.  As the Board 
finds that the RO did not properly advise the Veteran of 
other methods for providing testimony, this claim is remanded 
for development in accordance with 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must seek clarification 
from the Veteran as to her desire for 
a hearing.  In so doing, the RO will 
inform the Veteran as to the 
possibilities of holding an 
electronic hearing, in accordance 
with 38 C.F.R. § 20.700(e), and 
submitting oral argument on a 
cassette tape, in accordance with 38 
C.F.R. § 20.700(b), (d).

2.	Concurrent with the above, the RO/AMC 
must make a formal finding as to 
whether the Hampton VAMC, or another 
location closer to the Veteran than 
Roanoke, has facilities and equipment 
suitable for an electronic hearing.  
If so, the RO/AMC must inform the 
Veteran of the location(s) and 
inquire whether or not she is able to 
appear at that location.  If the 
Veteran is able, and so desires, the 
RO/AMC must schedule her for a 
videoconference hearing.

3.	If no suitable (due to lack of 
equipment or the Veteran's inability 
to appear) facilities for a 
videoconference are located, the 
RO/AMC must assist the Veteran, if 
she so desires, in the submission of 
oral argument on audio cassette.

4.	Following the above actions, the 
RO/AMC will review and readjudicate 
the Veteran's claim.  If the benefits 
sought remain denied, the Veteran 
should be issued an appropriate 
supplemental statement of the case 
and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


